[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO REARGUE
 INTRODUCTION
The plaintiff appealed from the action of the Willington Zoning Board of Appeals ("board") denying the plaintiffs appeal from a decision of the Willington zoning enforcement officer. One of plaintiffs grounds of appeal to this forum, which was denied by the court, was lack of proper notice to the plaintiff of the hearing conducted by the board on the plaintiffs appeal to it. The plaintiff has moved for reargument on that issue on the basis of Bencivenga v. Zoning Board of Appeals,2 Conn. App. 384 (1984).
 DISCUSSION
In Bencivenga the court said:
  Where a ground of appeal to the court by the property owner is the lack of due notice of the hearing before the zoning board, that notice must be included in the board's return of the record. Any indication of such notice here is conspicuous by its absence.
Id., 387.
The record in this case, unlike the record in Bencivenga, documents the notice received by
the plaintiffs attorney (the plaintiffs agent for service of notice by the board) of the scheduling of the original session of the hearing before the board, and of each recessed session of that hearing, as discussed in the court's memorandum of decision of June 20, 2002. Accordingly, the record establishes notice to the plaintiff in a manner sufficient for Bencivenga purposes.
 CONCLUSION
The plaintiffs motion to reargue is denied.
___________________ G. Levine, J. CT Page 8884